Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., material formed by agglomerating particulate tobacco) is taught by the prior art.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore the invention is directed to a product. It has been held that the patentability of a product does not depend on its method of production. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688.  Furthermore Examiner contends that the prior art limitation teaches the feature of the applicant’s invention.  According to merriam-webster.com, agglomerate means to gather into a ball, mass or cluster. Bell teaches tobacco material is ground tobacco [0020] wherein water is added during the treatment process[0088], and moisture content of the treated tobacco material may be 20% based on the dry way of the tobacco [0044].  Under broadest reasonable interpretation, treated tobacco material with 20% moisture content is implied to be in a mass therefore reading on the claimed limitation. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claim limitation requires that the pH be greater than or equal to about 6.0 and less than or equal to about 8.0. Bell teaches that the normal, unadjusted pH of cured tobacco material depends upon the type of tobacco, but it is generally slightly acidic, usually within the range of 4.5-6.5. Raising the tobacco to a basic pH>7 will result in more of the nicotine present in the tobacco being in the form of nicotine free bases. This form of nicotine is more readily released up heating the tobacco.  Therefore one of ordinary skill in the art in view of Bell would recognize that optimizing the tobacco of Bell to correspond with that of the claimed invention in order to control the presents of nicotine free bases readily available upon heating of the tobacco.  Furthermore more the claimed limitation requires the pH to about 8.0. Since the specification does not provide a standard for ascertaining the requisite degree, therefore under broadest reasonable interpretation about 8.0 could be interpreted to be 9.0
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 16-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2016/0205992), and further in view of Malgat et al. (WO 2015/082648).
Regarding claim 14, 17-18, and 20, Bell teaches a heatable aerosol-generating article 1, comprising: 
an aerosol-generating substrate, the aerosol-generating substrate comprising a homogenised tobacco material comprising particulate tobacco material is a homogenised tobacco material and the particulate plant material is tobacco (the treated tobacco material has a particle size of from about 1 to about 3 mm or from about 1 to about 2 mm. In some embodiments, the treated tobacco material has a particle size greater than 1 mm [0047]),
 a basic pH modifier comprises one or more basic inorganic salts selected from the group consisting of alkali metal carbonates (the basic solution comprises a base selected from the group consisting of Sodium carbonate, sodium hydroxide and sodium phosphate [0012]),
Regarding the limitation of “wherein the homogenised tobacco material has a pH greater than or equal to about 6.0 and less than or equal to about 8.0 and has a pH of between about 6.0 and about 7.5”, Bell teaches unadjusted pH of cured tobacco material depends upon the type of tobacco, but it is generally slightly acidic, usually within the range of 4.5-6.5 and frequently approximately 5. Raising the tobacco to a basic pH (>7) will result in more of the nicotine present in the tobacco being in the form of nicotine free base. This form of nicotine is more readily released upon heating the tobacco [0028]. Since it has been held that overlapping ranges are prima facie evidence of obviousness (See MPEP § 2144.05I), Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of Bell to correspond with that of the claimed limitation.  Bell teaches the treated tobacco material has a moisture content from about 5 to about 20%, from about 8 to about 18% or from about 10 to about 15% based on the dry weight of the tobacco [0045] but does not explicitly teach the homogenised tobacco material has a particulate plant material content of greater than or equal to about 60% by weight on a dry weight basis and less than or equal to about 90% by weight on a dry weight basis or an aerosol former content of between about 5% and about 25% by weight on a dry weight basis. However Malgat teaches a heatable aerosol-generating article comprises an aerosol-forming substrate radially encircled by a sheet of thermally conductive material (abstract) comprises aerosol former such as glycerine or propylene glycol between about 5% and about 30% by weight on a dry weight basis; pg. 7 lines 3-5) and sheets of homogenised tobacco material may have a tobacco content of about 70% or more by weight on a dry weight basis; pg. 6 lines 17-18). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Bell to include the aerosol former and tobacco content of Malgat because combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 2143I (A)).
Regarding claim 16, Bell teaches the heatable aerosol-generating article has a total nicotine content of less than or equal to about 10 mg (the device provides a dose of inhalable nicotine of no less than about 0.01 mg per gram of tobacco and of no more than about 0.3 mg per gram of tobacco based on the ISO Smoking regime [0019]).
Regarding claim 22-24, Bell does not explicitly teach the aerosol-generating substrate comprises a sheet of the homogenised tobacco material, an aerosol-generating rod comprising a gathered sheet of the homogenised tobacco material circumscribed by a wrapper or wherein the aerosol-generating rod further comprises a gathered cast sheet of the homogenised tobacco material circumscribed by a wrapper. Malgat teaches providing a continuous sheet comprising an aerosol-forming material; gathering the sheet transversely relative to the longitudinal axes thereof; circumscribing the gathered sheet with a wrapper to form a continuous rod, and severing the continuous rod into a plurality of discrete rods pg. 7 lines 30-31). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of Bell to include the features of Malgat because combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 2143I (A)). 
Regarding claim 25, Bell in view of Malgat hereinafter modified Bell an electrically- operated aerosol-generating system comprising the heatable aerosol-generating article according to claim 14 (Malgat: Fig. 5).
Regarding claim 26, modified Bell teaches a combustible heat source, wherein the aerosol-generating substrate is disposed downstream of the combustible heat source (Typically in heatable aerosol-generating articles, an aerosol is generated by the transfer of heat from a heat source, for example a chemical, electrical or combustible heat source, to a physically separate aerosol-forming substrate, which may be located within, around or downstream of the heat source; Malgat: pg. 5 lines 11-15).
Regarding claim 19, modified Bell discloses that the alkaline solution is selected from the group consisting of sodium carbonate, sodium hydroxide and sodium phosphate but does not explicitly disclose the basic pH modifier has a solubility in water of less than about 0.1 g/100mL water at 200C and 1 atm. It has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2016/0205992), and  Malgat et al. (WO 2015/082648)  as applied to claim 14 above, and further in view of Yunfei ( CN104013603A) machine translation is relied upon .
Regarding claim 21, Malgat does not explicitly teach the homogenised tobacco material further comprises a lipid having a melting point of between about 500C and about 1500C. Yunfei discloses nicotine sustained release patch and specifically discloses the following technical features ([0005] [0009]): nicotine release with better sustained release capability using the principle of nicotine (i.e. Nicotine) particulate release. The nicotine particulate carrier can be a nicotine liposome (i.e., lipid). These features have the same role in Yunfei as they have in the claimed invention to alleviate the release rate of nicotine when drawn by lipids. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have applied the features of Yunfei to modified Bell to solve the technical problem of the claimed invention. On this basis, choosing a lipid melting point of 50-150 ° C is a person skilled in the art, due to routine experimentation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715